George Rose Smith, Justice, dissenting. The majority states the facts fairly, but I do not agree with the conclusion that is reached in the case. The opinion rests essentially on our holding in Kable v. Carey, a 1918 case, and on a sentence in American Jurisprudence, both cited to support the view that the appellant had no right to rely on a municipal court clerk for legal advice. In Kable we said: “A complainant may know the facts but not the law. Therefore he may obtain advice upon the latter from one learned in the law and be protected though a mistake be made by the legal adviser.” (My italics.) We pointed out that Kable was not protected in relying upon the advice of a. justice of the peace, because justices of the peace “are not usually learned in the law and on that account can not be safe advisers on important legal questions.” The American Jurisprudence citation echoes that view, stating that a complainant cannot “rely on the advice of a justice of the peace or magistrate, who is not usually learned in the law.” Only two cases are cited to support that statement. One is the Kable case. The other is a similar holding in Finn v. Frink, 84 Me. 261, 24 Atl. 851 (1892), where the complainant relied on the advice of a “trial justice,” but the Maine court said: “We know that trial justices are not learned in the law, nor safe advisers on important legal questions.” That is the identical phrase used in Kable. Under our Criminal Procedure Rule 7.1 (b) an arrest warrant may be issued by a judicial officer if “from affidavit . . . it appears there is reasonable cause to believe an offense has been committed.” “Judicial officer” is defined in Rule 1.6 (c). Forrest City, where the warrant was issued, had a population of 13,803 in 1980. Its municipal judge, therefore, is required to be “learned in the law,... an attorney at law. in good standing, and shall have practiced law at least six years.” Ark. Stat. Ann. § 22-704 (Repl. 1962). This warrant was issued by Judge John D. Bridgforth, whom we know from our own records to be a practicing lawyer admitted to the bar in 1967. The majority opinion says that the appellant should have taken the $19.56 check, on which payment had been stopped, to a lawyer or the prosecuting attorney. A lawyer would probably charge more than the amount of the check for 15 minutes of his time. Prosecutors do not file informations in trivial cases. The appellant’s employee, Doris Hartman, went exactly xvhere she was entitled to go, to the municipal clerk’s office. The clerk testified that her office handles 1,500 to 2,000 bad checks a year and that as many as 50 warrants, accompanied by copies of the checks, might be on Judge Bridgforth’s desk at one time, awaiting his signature. The clerk attempted to assume full responsibility for the error. She knew that stopping payment on a check is not a criminal offense but a civil matter. She said it was the practice of the office not to process stopped-payment checks. She or someone in her office saw the check and made a copy of it. The check was stamped with the words PAYMENT STOPPED diagonally across its face, in large letters. She said a mistake was made. She supplied and filled out the printed form of affidavit stating that the appellee had violated the Hot Check Law. She notarized it. All Ms. Hartman did was to give correct information, produce the original check, and sign the affidavit. All the foregoing facts were properly placed before the jury by the appellant. They were, however, to no avail, because the trial court refused to submit the appellant’s defense in a requested instruction which I regard as a correct statement of the law. This is not a case in which the complainant relied on someone not learned in the law. Judge Bridgforth is learned in the law. A mistake was made by him, by his employee on whom he relied, or by both. We said in Kable that the complainant is protected “though a mistake be made by the legal adviser.” Here the appellant is subjected to a $20,000 judgment without its defense even having been considered by the jury. It seems to me to be a miscarriage of justice, to be corrected by a new trial before a properly instructed jury. Purtle, J., joins in this dissent.